United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-4023
                                   ___________

Stacy Abram, Jr.,                      *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Arkansas.
State of Arkansas; City of Earle,      *
                                       * [UNPUBLISHED]
             Appellees.                *
                                  ___________

                             Submitted: September 7, 2005
                                Filed: September 12, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Stacy Abram, Jr. sought to remove a criminal case pending against him in Earle
City, Arkansas, to federal court pursuant to 28 U.S.C. §1443. Upon the City of
Earle’s motion, the district court1 remanded the action to state court. This appeal
followed.

     We note our authority to review whether the district court erred in denying
removal under section 1443, see 28 U.S.C. § 1447(d), and we agree with the district

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
court that Abram failed to show any grounds to support his invocation of section
1443, see 28 U.S.C. §1443; City of Greenwood v. Peacock, 384 U.S. 808, 828 (1966);
Georgia v. Rachel, 384 U.S. 780, 788, 792, 803 (1966).

      Accordingly, we affirm.
                     ______________________________




                                       -2-